DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/15/2022 have been fully considered but they are not persuasive. The Applicant has argued that Terauchi teaches a very wide range of suitable molecular weights from 800 to 100,000 which does not suggest the particularly claimed molecular weight range of 60,000 or more.  Additionally, the Applicant argues that the invention of the instant claims is able to achieve improved fixability on plastic films which is alleged to be contrary to the disclosure of Terauchi which teaches that the molecular weight can be optimized to avoid adhesion of the toner to a fixing member.  The Applicant further argues that this teaching of Terauchi is contrary to improved fixability of the toner recited in the instant claims.
The Examiner respectfully disagrees with the Applicant’s assertions.  First, the range of molecular weights for the maleic acid modified polypropylene of Terauchi is not found to be broad for a polymer.  A molecular weight range of from 600 to 100,000 is narrowly defined for a polymer and far narrower than the Applicant’s range of “60,000 or more” which encompasses all values above 60,000.  Optimizing the molecular weight of the maleic acid modified polypropylene of Terauchi within the range of 600 to 100,000 would have been well within the purview of one of ordinary skill in the polymer science art and would not have required any undue experimentation.  Furthermore, Terauchi provides sufficient motivation for one of ordinary skill in the art to seek to optimize the molecular weight in order to perfect the result effective variables taught by Terauchi.  The Applicant has further argued that the result effective variable taught by Terauchi provides an effect contrary to the improve fixability found by the Applicant.  Regarding this, Terauchi teaches that optimizing the molecular weight decreases adhesion to a fixing member, which represents a fixing unit within the image forming apparatus rather than a substrate to which the toner is to be permanently fixed.  Herein, “fixing member” represents a fixing roller or the like which is used, often with heat, to fix the toner to the substrate.  Adhesion to the fixing member is not desirable as any toner adhered to the fixing member will not adhere to the substrate as desired.  As such, the teaching of Terauchi is not at odds with the Applicant’s finding.
Furthermore, the Applicant’s finding of improved fixing properties is also not found persuasive.  The Applicant appears to base the improvement on one example (Comparative Example 2) which is within the range taught by Terauchi but outside of the range recited in pending claim 1 (Comparative Example 2 comprises a maleic acid modified polypropylene with a molecular weight of 9,000, see Table 1 of the instant specification).  However, one example is not deemed sufficient to demonstrate unexpectedly superior results over the entire range of Terauchi.  At best, the Applicant’s Table 1 demonstrates that toners comprising maleic acid modified polypropylene with a molecular weight of 9,000 or less show inferior results to those with molecular weights above 9,000.  However, such a finding would represent less than 9% of the range taught by Terauchi.  This is not sufficient to demonstrate unexpectedly superior results over the range of Terauchi.  Furthermore, the examples relied upon in Table 1 are specifically defined to toners comprising a polyester resin EXL-101, a polyester resin RN-290, titanium oxide PF-739 each in set amounts.  As such, the findings of Table 1 would not be sufficient to demonstrate that any superior results shown in Table 1 would extend, or would be expected to extend, to all toners comprising “a maleic-acid-modified polyolefin having a polypropylene block in a main chain and having a weight average molecular weight of 60,000 or more.”  Table 1 can only reasonably be relied upon to demonstrate improvements over the very specific toner composition taught in the examples of the instant specification.  
The same analysis is extended to the teachings of Sakashita as well.  The Applicant has argued that Sakashita is teaches that the maleic acid modified polypropylene is directed to the opposite effect of a release agent.  However, the Applicant has not supported this conclusion.  Sakashita teaches that the graft polymer incorporates or adheres the release agent by virtue of the high compatibility between the polyolefin component of the graft polymer and the release agent ([0086-87]).  It is not clear what in Sakashita teaches that the graft polymer, which is used to prevent the release agent from migrating to the surface of the toner particles, would act in opposite effect of a release agent.  For all of these reasons the Applicant’s arguments are not found to be persuasive and this action is made final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7 and12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Terauchi et al. (US PGP 2013/0344430).
Terauchi teaches a toner comprising a resin C as a component, wherein resin C is taught to include a vinyl-based resin component and a polyolefin resin component bonded to each other (Abstract, [0027] and [0031]).  As a suitable resin C Terauchi teaches the use of maleic-acid-modified polypropylene ([0119] and [0121]).  The resin C is taught to have a weight average molecular weight of from 6,000 to 100,000 ([0107]).  Terauchi does not teach a ½ outflow temperature, however, the Applicant teaches that when the weight average molecular weight of the polypropylene block is 100,000 or less, the ½ outflow temperature and melt viscosity do not become too high (see p. 4 ln. 6-10 of the instant specification).  As Terauchi teaches a maleic-acid-modified polypropylene block with a weight average molecular weight of less than 100,000, it is understood that the polypropylene block of Terauchi will inherently also possess a ½ outflow temperature within the ranges recited by the Applicant in pending claims 3 and 6.  Terauchi further teaches that the toner comprises a wax and a colorant ([0180-183] and [0187-188]).  The toner is further taught to be stored and supplied in a toner cartridge ([0355]).  Additionally, Terauchi also teaches the image forming method recited by the Applicant in pending claim 9 utilizing the toner described above ([0004]).  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the filing date of the instant application to have followed the guidance of Terauchi and utilized the maleic acid-modified polypropylene resin and to have optimized the molecular weight of said resin the range 6,000 to 100,000 as taught by Terauchi.  Terauchi further teaches that the polyolefin block of the resin C should comprise between 1 to 90 mass% of the resin C ([00109]).  As such, it is clear that his range will overlap the content range recited by the Applicant in pending claim 12.  Terauchi is silent regarding the maleic acid modification rate, however, determining a suitable maleic acid modification rate would be well within the purview of one of ordinary skill in the art and would represent routine laboratory experimentation.  As such, it would have been obvious to any person of ordinary skill in the art at the time of the filing date of the instant application to have optimized the malic acid modification rate of the resin C of Terauchi. 


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakashita et al. (US PGP 2012/0288791).
Sakashita teaches a toner comprising a graft polymer having a polyolefin block and a vinyl block (Abstract, [0106]).  The polyolefin block is taught to be a maleic acid-modified polypropylene resin ([0116-118]).  The weight average molecular weight of the resin is taught to be preferably be in the range of 6,000 to 100,000 ([0104]).  As Sakashita teaches a maleic-acid-modified polypropylene block with a weight average molecular weight of less than 100,000, it is understood that the polypropylene block of Sakashita will inherently also possess a ½ outflow temperature within the ranges recited by the Applicant in pending claims 3 and 6.  The toner may be a white toner as Sakashita teaches the use of white colorants such as titanium oxide and zinc oxide ([0139]).  The toner is further taught to include an ester-based release agent ([0065]).  Sakashita further teaches a developer container ([0292-293]) as well as an image forming apparatus and image forming method comprising the limitations recited in the Applicant’s pending claims 8-9 ([0295-313]).  As a recording medium on which to transfer/fix the developed image Sakashita teaches that any medium can be used which would include plastic ([0310]).  Sakashita teaches a graft polymer having a polyolefin block and a vinyl block wherein the polyolefin block is taught to be a maleic acid-modified polypropylene resin, but does not teach a specific embodiment comprising said polyolefin block.  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the filing date of the instant application to have followed the guidance of Sakashita and utilized the maleic acid-modified polypropylene resin and to have optimized the molecular weight of said resin the range 6,000 to 100,000 as taught by Sakashita.
Sakashita further teaches that the graft polymer comprises 30% by weight of the polyolefin ([0084]) and the content of the graft polymer relative to the release agent is 30 to 100 parts by weight based on 100 parts by weight of the release agent ([0121]).  As such, the amount of the graft polymer is understood to include values within the range recited in pending claims 12 and 20.  Furthermore, according to Table 11 of Sakashita the toner includes (Example 1 is relied upon here) 62 parts of a first binder resin, 22 parts of a prepolymer, 80 parts of release agent dispersion (of which 8 parts are the graft polymer, 8 parts release agent and the balance is a solvent, see Table 10) and 12 parts of a master batch (with a solid content or 80% or 9.6 parts of solids, see ([0405]).  As such, the total solids content of Example 1 is 101.6 with 8 parts of release agent and 8 parts of graft polymer.  Therefore, each of the release agent and graft polymer are present in an amount of 7.87% (8/101.6 x 100% = 7.87%).  Sakashita further teaches that the polyolefin block of the graft polymer may include polybutylene ([0088-90]).  Sakashita is silent regarding the maleic acid modification rate, however, determining a suitable maleic acid modification rate would be well within the purview of one of ordinary skill in the art and would represent routine laboratory experimentation.  As such, it would have been obvious to any person of ordinary skill in the art at the time of the filing date of the instant application to have optimized the maleic acid modification rate of the graft polymer of Sakashita. Additionally, the toner is further taught to comprise an additional polyester ([0191] and [0332-374]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150. The examiner can normally be reached 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        05/16/2022